Citation Nr: 0310103	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  94-41 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to April 
1977.  This matter comes before the Board of Veterans' 
Appeals (hereinafter the Board) on appeal from rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  

In June 2002 the Board granted service connection for PTSD.  
In July 2002 the RO implemented the Board' decision and 
assign a non-compensable rating.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  By an August 1977 decision, the RO denied the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder; no appeal was initiated within one year 
following notice to the appellant and is thus final.

3.  The evidence added to the record since the August 1977 
rating decision is new, relevant to the issue at hand, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the merits of the 
claim.

4.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) and bronchial asthma.

5.  The veteran's acquired psychiatric disorder diagnosed as 
depression is causally related to the service-connected PTSD.  




CONCLUSIONS OF LAW

1.  The evidence received since the August 1977 rating 
decision, which denied service connection for a psychiatric 
disorder other than PTSD, is new and material and the claim 
is reopened.  38 U.S.C.A. 5108, 7105 (West 2002); 38 C.F.R. 
3.156 (2002)

2.  The veteran's acquired psychiatric disorder diagnosed as 
depression is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims as is the case 
here. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  In this regard, the 
information and evidence needed is that which would 
demonstrate that new and material evidence has been submitted 
in order to reopen a claim for entitlement to service 
connection for an psychiatric disorder diagnosed as 
depression, other than PTSD, was warranted.  Such action was 
accomplished by means of statement of the case, and the 
supplemental statements of the case.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed to submit new and material evidence in order to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder diagnosed as depression, other than 
PTSD, could be granted.  In particular, the veteran was 
notified in a March 2003 letter from the Board of the 
provisions of the VCAA.  The Board also notified the veteran 
of what evidence the VA would obtain.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this 
regard, all necessary evidence necessary to adjudicate the 
veteran's claim is of record.  In view of the grant of the 
benefit sought the Board finds that the requirements of the 
VCAA have been met.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service- connected 
disability has aggravated a non-service-connected condition.  
Allen v. Brown, 7 Vet.App. 439 (1995).

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection is in effect for PTSD and bronchial 
asthma.

The evidence of record at the time of the August 1977 RO 
determination is briefly summarized.  A review of the service 
medical records reflects his entrance and separation 
examination showed that the veteran was psychiatric profile 
was clinically evaluated as normal.  The veteran was treated 
on several occasions, including hospitalization, for 
psychiatric problems, variously diagnosed as situational 
reaction, acute psychotic episode and a personality disorder.  
A VA psychiatric examination conducted in June 1977 appears 
to be incomplete.  

In August 1977, the RO denied service connection for a 
nervous disorder.  At that time the RO found that the veteran 
had an inadequate personality reaction and situational 
anxiety, which was considered a constitutional and 
developmental abnormality.  The veteran did not appeal that 
decision which is now final.  38 U.S.C.A. § 7105 (West 2002).

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 C.F.R. § 3.156(a) (2002).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2002).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).

Additional evidence received since the RO's August 1977 
decision includes multiple statements from the veteran, two 
lay statements from witnesses.  The veteran has been examined 
and treated intermittently at private and VA facilities from 
1977 to 2003 for various disorders, to include PTSD and other 
psychiatric disorders.  Beginning in the late 1970s he began 
receiving treatment at VA facilities.

A May 1992 VA examination showed a diagnosis of the 
following: schizoaffective disorder, depressed type, and mild 
post-traumatic stress disorder (PTSD).  

The veteran testified at hearings before a hearing officer at 
the St. Petersburg, Florida, RO, in January 1994,and February 
1995.

VA psychological and psychiatric examinations were conducted 
in February 1999.  Following the examination by the 
psychiatrist the diagnoses were depressive disorder not 
otherwise specified, rule out dysthymic disorder and major 
depressive disorder, impulse control disorder, and PTSD. 

The veteran was hospitalized at a private facility in July 
1999 for psychiatric complaints.  The discharge diagnoses 
included the following: Axis I, recurrent major depressive 
disorder with psychotic features, dysthymic disorder, PTSD; 
Axis II, history of borderline personality disorder; Axis 
III, insulin dependent diabetes mellitus, history of migraine 
headaches and hypertension.

In April 2003 the veteran's records were again reviewed by 
the VA psychiatrist who conducted the February 1999 
examination.  Following the review, the examiner stated that 
it was his opinion that it is more likely than not that the 
veteran's depression was secondary to his service-connected 
PTSD disability.  He noted that it was difficult to 
differentiate between the problems, but that most likely it 
was secondary to his current PTSD disability.

To summarize, the evidence received since the August 1977 
decision is new and material in that it establishes for the 
first time the potential that the veteran's acquired 
psychiatric disorder is related to the veteran's service-
connected PTSD.  Thus, the claim for service connection for 
an acquired psychiatric disorder diagnosed as depression, 
other than PTSD, is reopened and the current decision is 
based on a de novo review of the evidence.

In this regard, the VA psychiatrist in April 2003 found that 
the veteran's depression was causally related to the 
veteran's service-connected PTSD disability.  The weight of 
the evidence supports this conclusion.  Accordingly, service 
connection for an acquired psychiatric disorder diagnosed as 
depression on a secondary basis is warranted.


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for an acquired 
psychiatric disorder diagnosed as depression, other than 
PTSD, is reopened.

Entitlement to service connection for a psychiatric disorder 
diagnosed as depression on a secondary basis is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

